Citation Nr: 0724080	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-37 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement for emergency room 
services at Manatee Memorial Hospital, Bradenton, Florida, on 
March 6 and 7, 2003.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1969 to April 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination of the Bay 
Pines, Florida, Department of Veterans Affairs (VA) Medical 
Center(MC).  



FINDINGS OF FACT

1.  At the time of the veteran's March 6-7, 2003, 
hospitalization, service connection was in effect for 
bilateral upper and lower extremity neuropathy resulting from 
arsenic poisoning, which had been assigned a 100 percent 
disability,

2.  Prior authorization from VA for the private medical 
treatment rendered on March 6-7, 2003, by Manatee Memorial 
Hospital was not obtained.

3. A prudent lay person would not have reasonably expected 
that delay in seeking immediate medical attention on March 6-
7, 2003, would have been hazardous to life or health.

4. A VA or other federal facility/provider was feasibly 
available to provide the necessary medical care.



CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of private medical expenses incurred on March 6-7, 2003, by 
Manatee Memorial Hospital and private health care providers, 
have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 
17.1000, 17.1002 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
upon VA duties to provide notice and assistance to claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA does not apply this case, 
because the governing regulations reside in Part 17 of 38 
C.F.R.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

At the time of the veteran's March 2003 hospitalization, 
service connection was in effect for polyneuropathy of the 
right and left lower extremities due to arsenic exposure, 
both rated as 60 percent disabling, and neuropathy of the 
left and right upper extremities due to arsenic exposure, 
both rated as 30 percent disabling, with all disabilities 
being combined as a result of them arising out of a single 
incident, for a 100 percent disability evaluation.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was taken by ambulance from his home to 
the emergency room at Manatee Memorial Hospital on March 6, 
2003.  He arrived at 11:06 PM.  At 11:40 PM he was seen in 
triage.  He was noted to be complaining of abdominal pain 
with the onset being in the afternoon.  The pain was worse 
after eating.  He rated the pain as 10 on a scale of 10.  
There were no associated symptoms.  A history of irritable 
bowel syndrome was noted.  At 11:45 PM the severity of the 
symptoms was evaluated as mild.  On physical examination 
sometime on March 7, the veteran was found to be alert, and 
it was indicated that he was not in distress.  At 1:10 AM, 
the veteran was administered several medications, including 
Demerol.  At 2:45 AM, the veteran complained of a weird 
sensation in his legs, "like bugs crawling" in his bones, 
and stated that his legs were restless.  At 3:10 AM the 
veteran was given Benadryl and his abdominal pain was noted 
to have resolved.  At 4:10 AM the veteran was noted to be 
awake and alert and he and complained of feeling like he 
could not be still.  He denied having any stomach cramps.  He 
was discharged at 5:40 AM.

Testing performed at that time resulted in a final diagnosis 
of irritable bowel syndrome.  The veteran was prescribed 
Percocet as needed and was scheduled for a GI follow up the 
following week.  

In April 2003, the file was reviewed by the Chief Medical 
Officer of the Bay Pines VAMC.  The examiner found that the 
veteran was eligible for treatment as he had been assigned a 
100 percent disability evaluation.  He further noted that the 
nearest VA medical facility to the veteran was the Bay Pines 
VAMC.  He observed that the treatment was rendered in 
Bradenton and that the veteran had arrived by ambulance.  The 
examiner found that medical transport was not medically 
necessary and that the veteran's medical condition was not 
such that prompt medical care was needed.  He noted that the 
requirements provided under the regulations had not been met.  
The examiner indicated that the veteran's medical situation 
was nonemergent.  He opined that irritable bowel syndrome was 
a nonemergent condition not capable of threatening life or 
limb.  

In a July 2003 statement from the veteran and his spouse, it 
was noted that the veteran was not a hypochondriac and would 
not submit himself to non-emergency treatment.  As to the 
issue of whether VA facilities were available, in an 
emergency situation such as the veteran was experiencing, the 
two hour drive to Bay Pines was too long for the veteran to 
undertake in the condition that he was in.  It was noted that 
the veteran was home alone as the veteran's wife was away at 
another family emergency.  It was further indicated that if 
the documentation was reviewed it would be evident that 
strong pain medication was administered and that he was kept 
overnight in the emergency ward for observation.  

In his September 2003 notice of disagreement, the veteran 
indicated that when he called the ambulance to take him to 
the hospital he was in so much pain that he could not drive 
himself.  He noted that his wife was in Maine due to their 
daughter having a baby.  He stated that it was approximately 
midnight and that he did not know his neighbors.  The veteran 
added that his wife said he should call an ambulance.  

He reported that the VA hospital was at least a 45 minute 
ride away.  He stated that he knew the VA Hospital was 
available, but could not drive himself.  He related that he 
was always told to call 911 if he could not drive himself, 
and that VA would take care of it.  He noted that this was 
his first call to any other hospital other than the Bay Pines 
VAMC.  He wrote that the doctor at Manatee had ordered "all 
kinds" of tests and X-rays, and when the pain finally eased, 
the tests showed no life threatening problem.  The veteran 
reported that he was "still pretty drugged up" when 
released and that had had to walk home.  He indicated that 
the doctor did not know what was causing the problems until 
hours later after the test results.  He stated that he had 
had IBS problems for a long time, but that it had never 
caused this type of pain.  He felt that VA punished him for 
needing medical attention when he was in serious pain.  He 
noted that at the time he was admitted to the hospital he did 
not know whether the condition was life-threatening or not.  

In his October 2004 substantive appeal, the veteran again 
indicated that he was unable to drive himself because of the 
severe pain.  He noted that morphine was administered because 
his pain was so severe.  The veteran stated that he was alone 
and it was late at night and he thought he was having a heart 
attack.  

In his June 2007 argument, the veteran's representative 
argued that the record was incomplete, in that VA had not 
allowed the local representative to review the complete 
claims folder.  However, the Board notes that the veteran's 
national representative indicated that the claims file was 
available for review when he wrote the argument in June 2007.  

The veteran's representative has also argued that the 
complete VHA file and VAMC treatment have also not been 
associated with the claims file.  The Board notes that this 
issue arises from treatment received at a non-VA facility.  
As such, there would be no VA treatment records related to 
this treatment.  Moreover, it appears that the records which 
have been associated with the claims folder include the 
hospital admission, hospital discharge, and nurse's notes as 
they relate to the veteran's March 6-7, 2003, hospital stay 
as well as VA treatment and examination records.  

The veteran's representative has also argued that the opinion 
of April 2003 Chief Medical Officer is not supported by 
reference to the documents of record, did not discuss any 
evidence favorable to the veteran, and was not accompanied by 
any rationale that permits the Board or the appellant to 
understand the reason for the determination that the 
condition was considered to be nonemergent.  A review of the 
opinion demonstrates that the examiner discussed the dates of 
treatment, the mode of transportation used, answered the 
questions of whether ambulance transport was necessary, 
whether prompt medical attention was needed, and whether the 
requirements under the regulations had been met.  The 
examiner discussed the medical condition and provided a 
medical opinion as to whether the treatment was emergent.  
Moreover, he stated that the condition that he was treated 
for was not capable of threatening life or limb.  The 
examiner's opinion contained sufficient detail to properly 
address the issue at hand.  

The veteran's representative has demonstrated his actual 
knowledge of the criteria for establishing entitlement to 
reimbursement of unauthorized medical expenses, including the 
need for evidence that the treatment was for a medical 
emergency.  Neither the veteran nor his representative has 
submitted any medical evidence to rebut the opinion of the VA 
physician.

Since service connection is currently in effect for bilateral 
upper and lower extremity neuropathy resulting from arsenic 
poisoning, which has been assigned a 100 percent disability, 
the treatment in question need not have been for a service-
connected disability but he still must satisfy other 
requirements.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility on March 
6-7, 2003. See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. 
§ 17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  In this case, 
there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred on March 6-7, 2003.  The veteran has never asserted 
that such authorization was given, and there is no evidence 
of record suggesting that any such authorization was given.  
Similar to the Smith case, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with, as a 
result of which proper authorization from VA was not 
obtained.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. 38 C.F.R. § 17.54. In this case, 
it is not contended that the veteran obtained prior 
authorization for the private medical treatment on March 6-7 
from a VA employee with appropriate authority, namely the 
VAMC director or a VA clinic director.  Accordingly, the 
Board must conclude that prior authorization for the private 
medical treatment received on March 6-7, 2003, was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

The Court has stated that a second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary "may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment."  Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

In support of his claim, the veteran alleges that the 
condition for which he sought treatment constituted a life-
threatening medical emergency, and at the time he sought 
treatment.  In addition, he contends that the severity of the 
condition, as well as the proximity of the VA facility and 
the time of day, made VA treatment unfeasible.

First, the Board finds that care or services provided to the 
veteran on March 6-7, 2003, were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  While the Board notes that the veteran 
arrived at the hospital via ambulance, he reported complaints 
of abdominal pain, which the hospital report listed as having 
been occurring since that afternoon, which would have been 
many hours before he sought transport to the emergency room.  
In additional he apparently took the time to consume at least 
one meal, as indicated by the report that the symptoms 
increased after eating.  These are not the actions of a 
person who believed he was experiencing a medical emergency.

Following his arrival, the veteran's symptoms were evaluated 
as mild, and he was apparently found to be in no distress.  
As noted, the only medical opinion as to whether there was an 
emergency was provided by the VA physician who concluded that 
there was no emergency.

Given the symptoms noted during emergency room treatment, the 
delay in seeking treatment, and the competent medical 
opinion, the weight of the evidence is against a finding that 
the medical treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health  

In making this determination, the Board has considered the 
veteran's contentions.  He has more recently asserted that he 
believed he was having symptoms similar to a heart attack.  
However, the emergency room treatment records make no 
reference to any pain other than that of the abdomen and a 
history of irritable bowel syndrome was noted on several 
treatment records.  Under these circumstances, the Board 
finds the statements documented in the hospital report and 
the opinion of the Chief Medical Officer to be the most 
persuasive evidence herein as to the severity of his medical 
condition on that day.

Inasmuch as the evidence is against a finding that the 
treatment was emergent, the claim must fail.  

The Board, however, also finds that VA facilities were 
available to provide this treatment and that an attempt to 
use them beforehand would have been reasonable.  While 
acknowledging that a VA facility was available, the veteran 
contends that the proximity of the nearest VA facility made 
treatment there unfeasible as he was having too much pain to 
drive there and as the veteran was taken to the hospital by 
ambulance.  However, the veteran in his September 2003 notice 
of disagreement indicated that he knew that VA facilities 
were available.  Moreover, while the veteran arrived at 
Manatee Hospital by ambulance, there is no indication that 
the ambulance refused to take him to the Bay Pines VAMC.  
Furthermore, the proximity of the nearest VA treatment 
facility appears to be a non-issue in this matter, especially 
considering that the symptoms leading the veteran to seek 
treatment had been present since the afternoon and the 
veteran was not admitted until 11:00 PM

Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 
17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1003. To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).
38 C.F.R. § 17.1002.

As noted above, the medical evidence of record indicates that 
the condition was not a condition of such a nature that a 
prudent layperson would have reasonably expected that a delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  Specifically, the report of the 
veteran's emergency room visit clearly indicates that the 
onset of his abdominal conditions was in the afternoon and 
the veteran was not admitted to 11:00 PM.  Moreover, the 
evidence of record does not reflect the location of the 
nearest VA facility to be unfeasible.  Thus, it is reasonable 
to assume that the veteran could have traveled to the VA 
facility for treatment by VA medical professionals.  For 
these reasons, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to payment or reimbursement for emergency room 
services at Manatee Memorial Hospital, Bradenton, Florida, on 
March 6 and 7, 2003, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


